         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 1 of 17

                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/21/2020


                                                              No. 18-CV-08049 (RA)

 IN RE PHILIP MORRIS INTERNATIONAL                         MEMORANDUM OPINION
 INC. SECURITIES LITIGATION                                     & ORDER




RONNIE ABRAMS, United States District Judge:

       Lead Plaintiffs Union Asset Management Holding AG and Teamsters Local 710 Pension

Fund bring this class action against Defendants Philip Morris International Inc. (“Philip Morris”

or the “Company”), André Calantzopoulos, Martin G. King, Patrick Picavet, Jacek Olczak, Manuel

C. Peitsch, and Frank Lüdicke (collectively, the “Individual Defendants”) alleging that, from July

26, 2016 through April 18, 2018 (the “Class Period”), they committed securities fraud in violation

of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 and Rule 10(b)-5. Plaintiffs

allege that Defendants made false and misleading statements to the U.S. Food and Drug

Administration (“FDA”) about clinical trials Philip Morris conducted in connection with its

Modified Risk Tobacco Product Application for a smoke-free electronic device entitled iQOS, as

well as about the performance of iQOS in Japan.

       On February 4, 2020, the Court granted Defendants’ motion to dismiss Plaintiffs’

Consolidated Amended Class Action Complaint pursuant to Federal Rules of Civil Procedure 9(b)

and 12(b)(6) and the Private Securities Litigation Reform Act. Dkt. 123 (“Opinion and Order”).

Now before the Court is Plaintiffs’ motion for reconsideration of the Court’s February 4, 2020

Opinion and Order pursuant to Federal Rule of Civil Procedure 54(b) and Local Civil Rule 6.3.

Dkt. 124. For the reasons that follow, Plaintiffs’ motion is denied.
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 2 of 17




                                         BACKGROUND

I.      Factual Background

        The Court assumes familiarity with the factual background of this case, which was set forth

in detail in its February 4, 2020 Opinion and Order. Dkt. 123. The Court here reiterates only the

facts relevant to the instant motion.

     A. Development of IQOS as an Alternative to Traditional Cigarettes

        As Philip Morris’s sales of traditional cigarettes have declined in recent years, the

Company has invested over $4 billion in the development of smoke-free alternatives. Id. ¶¶ 3, 32.

These products, known as reduced-risk products (“RRPs”), are marketed as presenting a lower

health risk than traditional cigarettes. Id. ¶ 3. Philip Morris’s flagship RRP, “iQOS,” is an

electronic device that heats specially designed tobacco units to release a flavorful nicotine-

containing vapor without combustion, fire, ash or smoke. Id. ¶ 35. iQOS contains three main

components: a heated tobacco unit (called HEETS or HeatSticks), an iQOS holder and a charger.

Id. iQOS was first introduced in the city of Nagoya, Japan in late 2014 and launched nationwide

in Japan in the spring of 2016. Id. ¶ 38. During the Class Period, Japan was the only country in

which iQOS was available nationwide. Id. Philip Morris promoted iQOS in Japan as a less

harmful product than conventional cigarettes. Id. ¶ 39. This approach helped persuade Japanese

officials to classify the iQOS device differently than traditional cigarettes, resulting in a lower tax

rate and exempting it from ordinances banning smoking in public places. Id. ¶¶ 39-41.

     B. Defendants’ Positive Projections About Growth in Japan in 2018

        On February 8, 2018, Philip Morris announced its financial results for the fourth quarter

and year ended December 31, 2017, and reported that it had shipped 15.7 billion HeatSticks—a

60% increase from the prior quarter and a 325% year-over-year increase. Id. ¶¶ 120-21. The

                                                      2
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 3 of 17




Company also announced that the market share for HeatSticks in Japan had increased during the

fourth quarter, from 11.9% in the prior quarter to 13.9%. Id. ¶ 122. During an earnings call that

day, Defendant Calantzopoulos stated that the Company’s growth in Japan was the result of an

“increasing demand for HeatSticks, which we expect to grow further in the first quarter [of 2018]

following a planned lifting of the restriction on iQOS device sales.” Id. ¶¶ 123, 278. He declared,

“We thus begin 2018 in excellent shape, with the supply of HeatSticks no longer an issue. The

shipments of HeatSticks now shifted from air to lower-cost sea freight, and the capacity limits on

IQOS device is behind us as of this month.” Id. ¶ 280. Finally, Calantzopoulos stated, “there’s

nothing in the horizon that would affect—that would cause any change in what happened in the

previous years.” Id. ¶¶ 124, 283.

        On February 21, 2018, Defendants Calantzopoulos, King, and Olczak each spoke on behalf

of Philip Morris at the Consumer Analyst Group of New York (“CAGNY”) conference. Id. ¶¶

127, 287. During their remarks, these Defendants represented that Philip Morris was experiencing

continued growth. In particular, Defendant Calantzopoulos stated that Philip Morris was a “growth

stock” and that “8% plus currency-neutral net revenue growth is not just a 2017 or 2018

phenomenon.” Id. ¶¶ 128, 287. Defendant Olczak spoke about the performance of iQOS in the

Japanese market and stated, “This growth trend continued in January of 2018” while displaying a

slide that showed iQOS’s 16.3% national market share in Japan. Id. ¶¶ 129, 293; McDonough

Decl. Ex. 9, at 42 (“CAGNY Presentation Slides”). He claimed, “Our weekly offtake shares in

Japan continued to grow in January, both nationally and in the prefectures where the heated

tobacco category is the most mature from a competitive standpoint.” 1 Id. ¶¶ 130, 295. He also


1
  “Offtake share represents select C[onvenience]-Store sale volume for HeatSticks as a percentage of the
total retail sales volume for cigarettes and heated tobacco units.” CAC ¶ 130; CAGNY Presentation Slides
at 45.

                                                       3
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 4 of 17




stated, “Our strong share performances for iQOS continue to be underpinned by high iQOS

switching across markets . . . . The most obvious example is Japan,” in a reference to switching

consumers from conventional cigarettes to heated tobacco products. Id. ¶¶ 132, 297. Defendant

King referred to the Company’s iQOS performance as “remarkable.” Id. ¶ 134.

   C. Defendants’ Announcement About Slowing Growth in Japan and Subsequent
      Decline in Stock Value

       On April 19, 2018, Philip Morris issued a press release announcing its first quarter 2018

financial results and revealing that contrary to its prior projections, growth in iQOS sales had

slowed in Japanese markets. Id. ¶ 139. Specifically, Defendants announced that the Company

was experiencing “less-rapid-than-initially-projected growth in sales of devices to consumers in

Japan in the first quarter, as we are now reaching more conservative adult smoker segments that

may require, at least at first, slightly more time for adoption.” Id. The Company reported 6.2

billion HeatStick shipments to Japan in the first quarter of 2018—nearly 7 billion fewer HeatSticks

than the Company shipped to that market in the prior quarter. Id. ¶ 140.

       During an earnings call that day, Defendant King stated that the Company sold fewer iQOS

devices in Japan than expected “due to still limited awareness of iQOS increased availability and,

more importantly, to the fact that we are reaching, earlier in the year than we had anticipated, the

more conservative consumers, especially the age 50-plus smoker segment, which represents

approximately 40% of the total adult smoker population.” Id. ¶ 142; McDonough Decl. Ex. 22, at

5 (“April 19, 2018 Call Tr.”). He also stated that “we are now reaching different socioeconomic

strata, with more conservative adult smokers who may have slightly slower patterns of adoption.”

CAC ¶ 142; April 19, 2018 Call Tr. at 4-5. Asked why the quarter-end result differed from the

monthly market share figure provided at the February CAGNY conference, King further disclosed

that the Company’s market share growth in Japan had hit a “plateau,” which Defendants were


                                                     4
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 5 of 17




“anticipating” would be reached later in 2018 “given that we knew the consumer dynamic that we

had—close to saturating the early adopters and innovators”. Id. ¶ 143; April 19, 2018 Call Tr. at

8. Plaintiffs allege that Defendants had not previously communicated this dynamic to the market.

CAC ¶ 143. King also stated that the January market share numbers that he and his colleagues had

presented at CAGNY were “probably a little overstated” due to changes in competitors’ inventory

shipments. CAC ¶ 146; April 19, 2018 Call Tr. at 8. Finally, he claimed that “if this situation in

Japan persists, then our volume estimate for heated tobacco units will be more in the range of 55

billion to 60 billion versus the over 60 billion that we had called out before.” CAC ¶ 147; April

19, 2018 Call Tr. at 10.

       Following the announcement, Philip Morris’s common stock fell $15.80 per share, or more

than 15%, from $101.44 per share on April 18, 2018 to close at $85.64 per share on April 19, 2018.

CAC ¶¶ 13, 152. This drop represented the worst daily decline for the Company’s stock in nearly

a decade. Id. ¶ 13.

II.    Procedural History

       On September 5, 2018, the City of Westland Police and Fire Retirement System, a

purchaser of Philip Morris common stock during the Class Period, commenced this action by filing

a class action complaint against Defendants Philip Morris, Calantzopoulos, King, and Olczak.

Dkt. 9. On February 25, 2019, the Court appointed Union Asset Management Holding AG and

Teamsters Local 710 Pension Fund as Co-Lead Plaintiffs, consolidated three related actions, and

appointed Co-Lead Counsel. Dkts. 82, 83.

       On May 10, 2019, Lead Plaintiffs filed a Consolidated Amended Class Action Complaint

(“CAC”) naming Defendants Picavet, Peitsch, and Lüdicke in addition to the initial defendants.

Dkt. 92. On July 12, 2019, Defendants filed a motion to dismiss Plaintiffs’ Consolidated Amended

Complaint pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure, and the
                                                    5
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 6 of 17




Private Securities Litigation Reform Act. Dkts. 107-109. Following briefing, Dkts. 113-116, and

oral argument, the Court issued an Opinion and Order granting Defendants’ motion to dismiss on

February 4, 2020, Dkt. 123. The Court first held that Plaintiffs had not adequately alleged that any

of the statements in the CAC were false or misleading, as some of the statements in were in fact

true at the time they were made while others were inactionable puffery, subjective statements of

opinion, or forward-looking statements. Id. at 20-36. The Court next held that that Plaintiffs had

failed to adequately allege scienter. Id. at 36-41. With the exception of Plaintiffs’ claims related

to Defendants’ alleged failure to timely disclose four scientific studies, all of Plaintiffs’ claims

were dismissed with prejudice. Id. at 29-30, 42.

       On February 18, 2020, Plaintiffs filed a motion for reconsideration of the Court’s February

4, 2020 Opinion and Order. Dkts. 124-26 (“Mot. Recons.”). Defendants opposed the motion on

March 3, 2020, Dkt. 130 (“Opp. Recons.”), and Plaintiffs replied in support thereof on March 10,

2020, Dkt. 131 (“Reply Mot. Recons”).

                                      LEGAL STANDARD

       Reconsideration of a court’s previous order is an “extraordinary remedy to be employed

sparingly in the interests of finality and conservation of scarce judicial resources.” In re Health

Mgmt. Sys., Sec. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000) (citation omitted). “The decision

to grant or deny a motion for reconsideration is within the sound discretion of the district court.”

Corines v. Am. Physicians Ins. Tr., 769 F. Supp. 2d 584, 594 (S.D.N.Y. 2011).

       Motions for reconsideration are properly granted only upon a showing of an intervening

change in controlling law, the availability of new evidence, or the need to correct a clear error or

prevent manifest injustice. Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255

(2d Cir. 1992).     The standard for granting a motion for reconsideration “is strict and



                                                     6
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 7 of 17




reconsideration is generally denied” as such motions are “not a vehicle for reargument or asserting

arguments that could and should have been made before judgment issued.” Weiss v. City of New

York, No. 96-CV-8281 (LTS)(MHD), 2003 WL 21414309, at *1 (S.D.N.Y. June 19, 2003)

(internal quotation marks and citation omitted).

                                          DISCUSSION

       Plaintiffs urge the Court to reconsider three aspects of its prior Opinion and Order.

Plaintiffs first contend the Court improperly dismissed their claim that Defendants’ SEC filings

failed to comply with two SEC disclosure requirements: Item 303 of SEC Regulation S-K, 17

C.F.R. § 229.303(a)(3)(ii) (“Item 303”), and Item 503 of SEC Regulation S-K, 17 C.F.R.

§229.503(c) (“Item 503”). Plaintiffs also argue that the Court erred in finding that Defendant

Calantzopoulos’s statement—“there’s nothing in the horizon that would . . . cause any change in

what happened in the previous years”—was forward-looking. Finally, Plaintiffs asserts that the

Court improperly dismissed all of their claims—other than those related to the four scientific

studies that Defendants allegedly failed to disclose—with prejudice. For the reasons that follow,

the Court holds that Plaintiffs have failed to establish circumstances warranting reconsideration.

I.     Plaintiffs’ Item 303 and Item 503 Claims

       Items 303 and 503 both require certain disclosures in SEC filings, including Forms 10-K

and 10-Q. Specifically, Item 303 requires a corporation to “[d]escribe any known trends or

uncertainties that have had or that the registrant reasonably expects will have a material favorable

or unfavorable impact on net sales or revenues or income from continuing operations.” 17 C.F.R.

§ 229.303(a)(3)(ii); see also id. § 229.303 instruction 3 (explaining disclosures should “focus

specifically on material events and uncertainties known to management that would cause reported

financial information not to be necessarily indicative of future operating results or of future

financial condition”). “Item 303’s affirmative duty to disclose in Form 10–Qs can serve as the
                                                     7
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 8 of 17




basis for a securities fraud claim under Section 10(b).” Stratte-McClure v. Morgan Stanley, 776

F.3d 94, 101 (2d Cir. 2015). The Second Circuit has explained that “omitting an item required to

be disclosed on a 10-Q can render that financial statement misleading,” because “a reasonable

investor would interpret the absence of an Item 303 disclosure to imply the nonexistence of ‘known

trends or uncertainties . . . that the registrant reasonably expects will have a material . . .

unfavorable impact on . . . revenues or income from continuing operations.’” Id. at 102 (quoting

17 C.F.R. § 229.303(a)(3)(ii)). “The failure to make a required disclosure under Item 303,

however, is not by itself sufficient to state a claim for securities fraud under Section 10(b).

Significantly, Rule 10b–5 makes only ‘material’ omissions actionable.” Id. at 102 (quoting 17

C.F.R. § 240.10b–5(b)).

       Item 503 requires a corporation to “provide under the caption ‘Risk Factors’ a discussion

of the most significant factors that make an investment” in a security “speculative or risky,” and

requires each risk factor to “adequately describe[] the risk.” 17 C.F.R. § 229.105. 2 “[C]ourts have

generally found Item 503 violations to track Rule 10b–5 violations . . . [and] analyze the

sufficiency of Item 503 disclosures with the familiar materiality standard.” City of Roseville

Emps.’ Ret. Sys. v. EnergySolutions, Inc., 814 F. Supp. 2d 395, 426 (S.D.N.Y. 2011).

       Plaintiffs’ CAC alleged that the Item 303 “disclosures in Philip Morris’s Forms 10-K and

10-Q it filed with the SEC during the Class Period were materially false and misleading because

Defendants failed to disclose the known uncertainties associated with,” inter alia, “the level of

saturation among the early adopters and innovators in Japan and how that would impact iQOS and



2
  On May 2, 2019, the SEC relocated the former Item 503(c), then-codified at 17 C.F.R.
§229.503(c), to Item 105, now codified at 17 C.F.R. § 229.105. The Court nonetheless refers to
the claim as an Item 503 claim for the sake of consistency with the parties’ pleadings and
briefings as well as its prior Opinion and Order.

                                                     8
         Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 9 of 17




HeatStick sales in 2018.” CAC ¶ 306. 3 Similarly, Plaintiffs’ CAC alleged that Philip Morris failed

to make adequate Item 503 disclosures in the Forms 10-K and 10-Q filed during the Class Period,

including by failing to disclose “the risk that the market for early adopters and innovators in Japan

might have reached saturation such that growth of iQOS and HeatStick sales would slow in the

first quarter of 2018” in violation of Item 503. Id. ¶ 308. 4 In their motion for reconsideration,

Plaintiffs contend that the Court erred in dismissing the Item 303 claim because it failed to

adequately consider the April 19, 2018 revelation that the Company’s market share growth had hit

a “plateau,” which Defendants were “anticipating” would be reached later in 2018 “given that we

knew the consumer dynamic that we had—close to saturating the early adopters and innovators.”

Mot. Recons. at 4-5 (quoting CAC ¶ 143; April 19, 2018 Call Tr. at 8). Plaintiffs similarly argue

that the Court wrongly dismissed their Item 503 claim because “Philip Morris’s Class Period SEC

filings, and in particular the 2017 Form 10-K . . . failed to disclose the risk that the iQOS market

for early adopters and innovators in Japan might have reached saturation.” Id. at 8. Plaintiffs



3
  The CAC also alleged that Defendants’ Forms 10-K and 10-Q during the Class Period “failed to
disclose the known uncertainties associated with . . . consumer demand following the FDA
panel’s rejection of Philip Morris’s claim that iQOS is safer than cigarettes based on the flawed
clinical studies and other evidence rebutting that claim; and . . . the accuracy of Philip Morris’s
Japanese market share number as compared to its competitors.” CAC ¶ 306. Yet the Item 303
argument in Plaintiffs’ motion for reconsideration is focused exclusively on Defendants’ alleged
failure to disclose the market saturation of “early adopters and innovators.” See Mot. Recons. at
1, 4-7. The Court thus does not address the other Item 303 allegations in the CAC here.
4
  The CAC also alleged that Defendants’ Forms 10-K and 10-Q during the Class Period failed to
disclose “that the risk that Philip Morris would not obtain approval from the FDA to
sell iQOS in the United States as a modified risk tobacco product was undermined by the fact
that: (i) some of the iQOS clinical study results were invalid, as Philip Morris failed to comply
with GCP and other generally accepted clinical study practices; and (ii) other scientific studies
conducted by Philip Morris showed that iQOS contained compounds of toxicological concern in
higher quantities than in conventional cigarettes, all of which were known to Defendants.”
Again, Plaintiffs’ motion for reconsideration focuses only on Defendants’ alleged failure to
disclose the potential market saturation, see Mot. Recons. at 1, 8, and the Court therefore does
not address the other Item 503 allegations in the CAC here.

                                                     9
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 10 of 17




assert that Defendants “did not disclose the anticipated risk at all, only providing boilerplate

disclosures that were not ‘accurate and candid.’” Id. (quoting Ong v. Chipotle Mexican Grill, Inc.,

2017 WL 933108, at *18 (S.D.N.Y. Mar. 8, 2017).

       In its February 4, 2020 Opinion and Order, the Court dismissed Plaintiffs’ Items 303 and

503 claims, holding that Defendants had adequately disclosed in its SEC filings the known

uncertainties and the most significant factors that make an investment speculative or risky.

Plaintiffs have failed to persuade the Court to grant reconsideration of that holding. Philip Morris’s

2017 Form 10-K, filed on February 13, 2018, stated that the demand for HeatSticks was

“anticipated to further increase in the first quarter of 2018,” yet included a disclaimer that it

“cannot guarantee that any forward-looking statement will be realized.” CAC ¶ 285; McDonough

Decl. Ex. 3, at 6, 24. The Form 10-K provided that forward-looking statements were identifiable

by the use of words such as “anticipates,” “expects,” “believes,” “estimates,” “intends,” “projects,”

“goals,” or “targets.” Id. at 6. It also identified specific risk factors including “governmental

action aimed at increasing regulatory requirements with the goal of reducing or preventing the use

of tobacco products,” “failure to compete effectively” and failure to “anticipate changes in

consumer preferences.” Id. at 7-9. Most relevant here, the 10-K provided that “[t]o be successful,

we must . . . convince adult smokers to convert to our RRPs.” Id. at 9; see also id. at 8 (“We

compete primarily on the basis of product quality, brand recognition, brand loyalty, taste, R&D,

innovation, packaging, customer service, marketing, advertising and retail price and, increasingly,

adult smoker willingness to convert to our RRPs.”) (emphasis added).

       Contrary to Plaintiffs’ representation, these disclosures were far from “boilerplate.” Mot.

Recons. at 8. Rather, they convey the precise risk that Plaintiffs contend Defendants failed to

disclose—that they would need to “convince adult smokers to convert to [their] RRPs.”



                                                     10
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 11 of 17




McDonough Decl. Ex. 3, at 9. Although Defendants did not explicitly frame their disclosure in

terms of the risk of saturating the market of early adopters and innovators, their disclosure that

they “increasingly” compete on the basis of “adult smoker willingness to convert to [their] RRPs”

describes the flipside of the very same coin. Id. This is especially so when the so-called revelation

that Plaintiffs contend Defendants unlawfully excluded from their SEC filings—that the

Company’s market share growth had hit a “plateau,” which Defendants were “anticipating” would

be reached later in 2018 given that they were “close to saturating the early adopters and

innovators”—is viewed in light of the full context of the April 19, 2018 earnings call transcript.

Earlier in the call, Defendant King—the same Defendant who made the comment about

saturation—stated:

       We observed, however, that device sales were slower than our ambitious
       expectations. This was due to still limited awareness of iQOS’ increased
       availability and, more importantly, to the fact that we are reaching, earlier in the
       year than we had anticipated, the more conservative consumers, especially the age
       50-plus smoker segment, which represents approximately 40% of the total adult
       smoker population. In general, these consumers are likely to display, at least
       initially, a slower pace in entering the RRP category. That is, they are less likely to
       be in the innovators and early adopters groups shown on this chart. Instead, they
       are relatively overrepresented in the late majority and laggard groups, which are
       larger in size. This is common with any new product category, and especially RRPs
       and iQOS in particular, given their phenomenal speed of growth in Japan.

McDonough Decl. Ex. 22, at 5 (“April 19, 2018 Call Tr.”). This statement makes clear

that Philip Morris’s disclosure in its 2017 10-K about the need to convert adult smokers—

who are “less likely to be in the innovators and early adopters groups,” id.—addresses the

very issue that Plaintiffs contend Defendants unlawfully failed to disclose.

       Accordingly, Plaintiffs have failed to establish circumstances warranting the use of

the “extraordinary remedy” of reconsideration with respect to the Court’s prior holding that

Defendants satisfied their disclosure obligations under Items 303 and 503. In re Health



                                                     11
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 12 of 17




Mgmt. Sys., Inc. Sec. Litig., 113 F. Supp. 2d at 614.

II.     Defendant Calantzopoulos’s “Horizon” Statement

        Plaintiffs next contend that the Court erred in finding that Defendant Calantzopoulos’s

statement—“there’s nothing in the horizon that would . . . cause any change in what happened in

the previous years”—was forward-looking. CAC ¶ 283. Specifically, Plaintiffs argue that the

statement is not forward looking “as it expressed [Calantzopoulos’s] current understanding that

there was nothing ‘in the horizon’ at that moment that would negatively affect HeatStick volumes

in Japan.” Mot. Recons. at 9 (emphasis in original). The Court disagrees. As an initial matter,

Plaintiffs already made this argument in their Opposition to Defendants’ Motion to Dismiss. Dkt.

115, at 17-19. “Because a motion for reconsideration is not an opportunity to reiterate arguments

that were previously considered and rejected, a motion for reconsideration on this ground is

unwarranted.” Great Am. Ins. Co. v. Zelik, 439 F. Supp. 3d 284, 288 (S.D.N.Y. 2020) (citation

omitted); see also Mikol v. Barnhart, 554 F. Supp. 2d 498, 500 (S.D.N.Y. 2008) (“Where the

movant fails to show that any controlling authority or facts have actually been overlooked, and

merely offers substantially the same arguments he offered on the original motion or attempts to

advance new facts, the motion for reconsideration must be denied.”).

        In any event, the Court remains persuaded that Defendant Calantzopoulos’s statement

constitutes a forward-looking statement. His claim that “there’s nothing in the horizon that would

. . . cause any change in what happened in the previous years” is clearly focused on the future—

the horizon—rather than the present. If Defendant Calantzopoulos had intended to discuss the

present, he could have stated something to the effect that “there are no current conditions that

would . . . cause any change in what happened in the previous years.”

        Plaintiffs nonetheless argue that “[e]ven if it could be argued that there were forward-

looking aspects to this statement, the safe harbor would still not apply, as it is well settled that the
                                                      12
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 13 of 17




present portions of a mixed statement—that is, a statement with both present or historical and

forward-looking components—are not protected by the safe harbor.” Mot. Recons. at 9-10

(citations omitted). “[A] statement may contain some elements that look forward and others that

do not, and forward-looking elements may be severable from non-forward-looking elements.” In

re Vivendi, S.A. Sec. Litig., 838 F.3d 223, 246 (2d Cir. 2016) (internal quotation marks and citations

omitted). Here, however, there are no elements of Defendant Calantzopoulos’s statement that are

equivalent to those the Second Circuit has determined constitute present portions of mixed

statements. See e.g., id. at 246 (finding portion of statement that company entered the year “with

a very strong balance sheet” was a present representation within a longer statement that contained

“some aspects [that] could conceivably be characterized as forward-looking”). To the contrary,

Defendant Calantzopoulos’s statement looks wholly to the future, irrespective of his use of the

present-tense verb “is” in the contraction “there’s.” Moreover, even if, arguendo, Defendant

Calantzopoulos’s use of the word “there’s” was intended to be read in the present tense, it would

be “so vague as to be inseparable from the forward-looking portions of the statements.” Maverick

Fund, L.D.C. v. Comverse Tech., Inc., 801 F. Supp. 2d 41, 59 (E.D.N.Y. 2011); see also Gissin v.

Endres, 739 F. Supp. 2d 488, 505 (S.D.N.Y. 2010) (“[T]o the extent that there are assertions of

current fact in the statements proffered as fraudulent, they refer to the present only as a means for

gauging future possibilities and, ‘when read in context, cannot meaningfully be distinguished from

the future projection of which they are a part.’”) (quoting Institutional Inv’rs Grp. v. Avaya, Inc.,

564 F.3d 242, 255 (3d Cir. 2009)).

       The Court thus finds no grounds on which to grant a motion for reconsideration with

respect to Defendant Calantzopoulos’s statement.

III.   Dismissal With Prejudice

       Finally, Plaintiffs urge the Court to reconsider its decision to dismiss most of Plaintiffs’
                                                     13
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 14 of 17




claims with prejudice, with the exception of the claims regarding Defendants’ alleged failure to

timely disclose four scientific studies. See Mot. Recons. at 11-12. Plaintiffs assert that they “are

not . . . presently requesting leave to amend (despite reserving their right to do so at a later date).

Rather, they are simply asking for an opportunity to replead.” See Reply Mot. Recons. at 9; see

also Mot. Recons at 12 n.5 (“If the Court denies reconsideration on this issue, Plaintiffs reserve

their right to file a motion for leave to amend pursuant to Rule 15(a)(2).”). At the same time,

Plaintiffs state that “[i]f granted a broader leave to amend, Plaintiffs intend to allege facts

demonstrating, inter alia, that:”

       •    Defendants knew that their statements about iQOS being less harmful than
            conventional cigarettes were false and misleading, as those statements omitted
            or misrepresented substantial evidence showing that iQOS contains numerous
            other toxic substances, and that there is no evidence demonstrating that iQOS
            is less harmful than conventional cigarettes;

       •    Defendants did not believe the statements the Court found to be inactionable as
            puffery or opinion, and Defendants failed to disclose facts that “conflict[ed]
            with what a reasonable investor would take from the statement[s]” themselves.
            Order at 25; and

       •    Defendants made additional false and misleading statements during the Class
            Period concerning iQOS, including that Philip Morris was transparent in
            communicating the results of its scientific studies of iQOS.

Mot. Recons. at 12. They also “request reconsideration of the Court’s dismissal with prejudice so

that they can file an amended complaint.” Id. The Court thus construes Plaintiffs’ motion as one

to amend.

       A motion to amend is evaluated under Federal Rule of Civil Procedure 15(a), which

provides that “[t]he court should freely give leave [to amend] when justice so requires.” Fed. R.

Civ. P. 15(a)(2); see also Parker v. Columbia Pictures Indus., 204 F.3d 326, 339 (2d Cir. 2000).

Notwithstanding the liberal standard of Rule 15(a), however, a court may deny leave “for good

reason, including futility, bad faith, undue delay, or undue prejudice to the opposing party.”


                                                      14
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 15 of 17




McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007).                  “Futility is a

determination, as a matter of law, that proposed amendments would fail to cure prior deficiencies

or to state a claim under Rule 12(b)(6).” Panther Partners Inc. v. Ikanos Commc’ns, Inc., 681

F.3d 114, 119 (2d Cir. 2012). District courts have broad discretion in ruling on a motion for leave

to amend a complaint. See Duling v. Gristede’s Operating Corp., 265 F.R.D. 91, 96 (S.D.N.Y.

2010) (collecting cases); see also Orellana v. Macy’s Retail Holdings, Inc., No. 17 Civ. 5192

(NRB), 2018 WL 3368716, at *7 (S.D.N.Y. July 10, 2018) (“Whether to grant leave, however, is

ultimately ‘within the sound discretion of the district court.’”) (quoting McCarthy, 482 F.3d at

200).

        Here, Plaintiffs identify no compelling grounds for reconsideration of the Court’s prior

decision to dismiss most of their claims with prejudice. Dismissal of those claims with prejudice

was proper because amendment would be futile. See Dougherty v. Town of N. Hempstead. Bd. of

Zoning Appeals, 282 F.3d 83, 88 (2d Cir. 2002) (“An amendment will be futile if a proposed claim

could not withstand a motion to dismiss pursuant to Rule 12(b)(6).”). The CAC—a 130-page

complaint, filed more than eight months after the commencement of this action and after the Court

appointed co-lead plaintiffs, approved co-lead counsel, and consolidated three related actions,

Dkts. 82-83—is significantly more extensive than the initial complaint filed by co-lead counsel,

Dkt. 9. See Singh v. Schikan, No. 14 CIV. 5450 NRB, 2015 WL 4111344, at *2 (S.D.N.Y. June

25, 2015) (denying motion for reconsideration regarding dismissal of securities class action claims

with prejudice where the complaint dismissed by the court’s prior opinion was already an amended

complaint filed after the court appointed a lead plaintiff, was significantly longer than the original

complaint, and was filed by the same attorneys); In re Gildan Activewear, Inc. Sec. Litig., 08 Civ.

5048(HB), 2009 WL 4544287, at *5 (S.D.N.Y. Dec. 4, 2009) . After Defendants filed a motion



                                                     15
        Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 16 of 17




to dismiss raising deficiencies in the CAC, Dkt. 107, Plaintiffs informed the Court, pursuant to

Rule 4(c) of the Court’s Individual Rules & Practices, that it would rely on the CAC rather than

file an amended pleading. Dkt. 110; see also Singh, 2015 WL 4111344, at *2 (“After the filing of

the Amended Complaint, plaintiffs were free to request further leave to amend at numerous points

before the Court entered its decision, whether upon receiving defendants’ letter in anticipation of

filing a motion to dismiss, upon receiving defendants’ briefing on the motion to dismiss, or upon

hearing defendants’ arguments at oral argument.”). Plaintiffs first raised the possibility of seeking

leave to amend if the Court dismissed the CAC for the first time in a cursory footnote in its

opposition to Defendants’ motion to dismiss. Dkt. 115 at 35 n.35; see also See, e.g., In re Lehman

Bros. Mortgage–Backed Sec. Litig., 650 F.3d 167, 188 (2d Cir. 2011) (affirming dismissal with

prejudice where “[i]n their briefs in opposition to the motions to dismiss, plaintiffs requested leave

to amend without specifying what additional facts, if any, they might assert in a new pleading”).

       Now, even with the benefit of the Court’s Opinion and Order regarding the numerous

deficiencies in the CAC, Plaintiffs provide only three vague bullet points regarding the additional

facts they would allege if granted leave to amend. The Court notes that the third bullet—

concerning Philip Morris’s alleged statement(s) that it was transparent in communicating the

results of scientific studies regarding iQOS—appears to relate to Plaintiffs’ claims about the

undisclosed studies, and thus fits squarely within the scope of the amendments the Court already

held were permissible. The first and second bullets, however, are so vague as to render it

impossible to discern how the proposed amendments would differ from the existing allegations in

the CAC. See Porat v. Lincoln Towers Cmty. Ass’n, 464 F.3d 274, 276 (2d Cir. 2006) (per curiam)

(holding district court did not abuse its discretion in not granting leave to amend for a second time

where “plaintiff’s counsel did not advise the district court how the complaint’s defects would be



                                                     16
           Case 1:18-cv-08049-RA Document 133 Filed 09/21/20 Page 17 of 17




cured”).

       In light of the various opportunities Plaintiffs have already had to amend the complaint, as

well as Plaintiffs’ failure to assert with any specificity how they would cure the deficiencies in the

CAC, the Court remains persuaded that amendment would be futile. The Court thus denies

Plaintiffs’ motion to grant reconsideration of its decision to dismiss most of their claims with

prejudice.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for reconsideration is denied. If Plaintiffs

intend to file a Second Amended Class Action Complaint that includes additional factual

allegations regarding the four allegedly undisclosed studies, they shall do so no later than

September 28, 2020 in light of the seven and a half months that have passed since the Court’s

initial Opinion and Order granting the motion to dismiss and leave to amend with respect to those

studies. No extensions will be granted. The Clerk of Court is respectfully directed to terminate

the motion for reconsideration pending at Docket Entry 124, as well as the motion for oral

argument pending at Docket Entry 132, as the Court has deemed argument unnecessary to resolve

the instant motion.

SO ORDERED.

Date: September 21, 2020
      New York, New York




                                                    _______________________
                                                    RONNIE ABRAMS
                                                    United States District Judge




                                                     17
